EXHIBIT 10.2

--------------------------------------------------------------------------------



PASSUR AEROSPACE, INC.


2019 STOCK INCENTIVE PLAN


INCENTIVE STOCK OPTION AGREEMENT


FOR


[  insert name of optionee here  ]
Agreement
1. Grant of Option.  PASSUR Aerospace, Inc. (the “Company”) hereby grants, as of
_________________ (the “Date of Grant”), to ________________ (the “Optionee”) an
option (the “Option”) to purchase up to ___________ shares of the Company’s
common stock, $0.01 par value per share (the “Shares”), at an exercise price per
share equal to $__________[must be 100% of FMV as of Date of Grant, or 110% of
FMV in the case of a 10% owner] (the “Exercise Price”).  The Option shall be
subject to the terms and conditions set forth herein.  The Option is being
granted pursuant to the Company’s 2019 Stock Incentive Plan (the “Plan”), which
is incorporated herein for all purposes.  The Option is an Incentive Stock
Option, and not a Non-Qualified Stock Option.  The Optionee hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all of the terms and
conditions hereof and thereof and all applicable laws and regulations.
 
2. Definitions.  Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan.
 
3. Exercise Schedule.
 
(a) Except as otherwise provided in Sections 3(b) and 6 of this Agreement, or in
the Plan, the Option is exercisable in installments as provided below, which
shall be cumulative. To the extent that the Option has become exercisable with
respect to a percentage of Shares as provided below, the Option may thereafter
be exercised by the Optionee, in whole or in part, at any time or from time to
time prior to the expiration of the Option as provided herein. The following
table indicates each date (the “Vesting Date”) upon which the Optionee shall be
entitled to exercise the Option with respect to the percentage of Shares granted
as indicated beside the date, provided that the Continuous Service (as defined
below) of the Optionee continues through and on the applicable Vesting Date:


Percentage of Shares
Vesting Date
20%
 
20%
 
20%
 
20%
 
20%
 

 

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s Continuous Service, any unvested portion of the
Option shall terminate and be null and void.


(b) Notwithstanding anything to the contrary herein or in the Plan, upon a
Change of Control of the Company during the Optionee’s Continuous Service with
the Company and its Related Entities, the unvested portion of the Option shall
immediately vest, in full, as of the date of such Change of Control.

--------------------------------------------------------------------------------

 
4. Method of Exercise.  The vested portion of this Option shall be exercisable
in whole or in part in accordance with the exercise schedule set forth in
Section 3 hereof by written notice which shall state the election to exercise
the Option, the number of Shares in respect of which the Option is being
exercised, and such other representations and agreements as to the holder’s
investment intent with respect to such Shares as may be required by the Company
pursuant to the provisions of the Plan.  Such written notice shall be signed by
the Optionee and shall be delivered in person or by certified mail to the
Secretary of the Company.  The written notice shall be accompanied by payment of
the Exercise Price.  This Option shall be deemed to be exercised after both (a)
receipt by the Company of such written notice accompanied by the Exercise Price
and (b) arrangements that are satisfactory to the Committee in its sole
discretion have been made for Optionee’s payment to the Company of the amount,
if any, that is necessary to be withheld in accordance with applicable Federal
or state withholding requirements.  No Shares shall be issued pursuant to the
Option unless and until such issuance and such exercise shall comply with all
relevant provisions of applicable law, including the requirements of any stock
exchange upon which the Shares then may be traded.
 
5. Method of Payment.    Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee:  (a) cash;
(b) check; (c) to the extent permitted by the Committee, with Shares owned by
the Optionee, or the withholding of Shares that otherwise would be delivered to
the Optionee as a result of the exercise of the Option; or (d) pursuant to a
“cashless exercise” procedure, by delivery of a properly executed exercise
notice together with such other documentation, and subject to such guidelines,
as the Committee shall require to effect an exercise of the Option and delivery
to the Company by a licensed broker acceptable to the Company of proceeds from
the sale of Shares sufficient to pay the Exercise Price and any applicable
income or employment taxes.
 
6. Termination of Option.
 
(a) General.  Any unexercised portion of the Option shall automatically and
without notice terminate and become null and void at the time of the earliest to
occur of the following:
 
(i) unless the Committee otherwise determines in writing in its sole discretion,
ninety (90) days after the date on which the Optionee’s Continuous Service is
terminated other than by reason of (A) by the Company or a Related Company for
Cause, (B) a Disability of the Optionee as determined by a medical doctor
satisfactory to the Committee, or (C) the death of the Optionee;
 
(ii) immediately upon the termination of the Optionee’s Continuous Service by
the Company or a Related Company for Cause;
 
(iii) twelve months after the date on which the Optionee’s Continuous Service is
terminated by reason of a Disability as determined by a medical doctor
satisfactory to the Committee;
 
(iv) twelve months after the date of termination of the Optionee’s Continuous
Service by reason of the death of the Optionee;
 
(v)    the tenth anniversary of the date as of which the Option is granted; or
 
(vi) immediately in the event that the Optionee shall file any lawsuit or
arbitration claim against the Company or any Subsidiary, or any of their
respective officers, directors or shareholders.
 

--------------------------------------------------------------------------------

(b) Definitions.  For purposes of this Agreement, the following terms shall have
the meanings indicated:
 
(i) “Cause” shall have the equivalent meaning or the same meaning as “cause” or
“for cause” set forth in any employment, consulting, or other agreement for the
performance of services between the Optionee and the Company or a Related
Company or, in the absence of any such agreement or any such definition in such
agreement, such term shall mean (A) the failure by the Optionee to perform, in a
reasonable manner, his or her duties as assigned by the Company or a Related
Company, (B) any violation or breach by the Optionee of his or her employment,
consulting or other similar agreement with the Company or a Related Company, if
any, (C) any violation or breach by the Optionee of any non-competition,
non-solicitation, non-disclosure and/or other similar agreement with the Company
or a Related Company, (D) any act by the Optionee of dishonesty or bad faith
with respect to the Company or a Related Company, (E) use of alcohol, drugs or
other similar substances in a manner that adversely affects the Optionee’s work
performance, or (F) the commission by the Optionee of any act, misdemeanor, or
crime reflecting unfavorably upon the Optionee or the Company or any Related
Company.  The good faith determination by the Committee of whether the
Optionee’s Continuous Service was terminated by the Company for “Cause” shall be
final and binding for all purposes hereunder.
 
(ii) “Continuous Service” means the uninterrupted provision of services to the
Company or any Related Company in any capacity of employee, director, consultant
or other service provider.  Continuous Service shall not be considered to be
interrupted in the case of (a) any approved leave of absence (including, without
limitation, sick leave, military leave, or any other authorized personal leave),
(b) transfers among the Company, any Related Companies, or any successor
entities, in any capacity of employee, director, consultant or other service
provider, or (c) any change in status as long as the individual remains in the
service of the Company or a Related Company in any capacity of employee,
director, consultant or other service provider.
 
(iii) “Disability” means a permanent and total disability (within the meaning of
Section 22(e) of the Code), as determined by a medical doctor satisfactory to
the Committee.
 
7. Transferability.  Unless otherwise determined by the Committee, the Option
granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Optionee the Option shall be exercisable only by the Optionee, or the Optionee’s
guardian or legal representative. In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event of any levy upon the Option by reason of
any execution, attachment or similar process contrary to the provisions hereof,
the Option shall immediately become null and void.  The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.
 
8. No Rights of Stockholders.  Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date on which the Shares are issued.
 

--------------------------------------------------------------------------------

9.   No Right to Continued Employment.  Neither the Option nor this Agreement
shall confer upon the Optionee any right to continued employment or service with
the Company.
 
10. Law Governing.  This Agreement shall be governed in accordance with and
governed by the internal laws of the State of New York.
 
11. Incentive Stock Option Treatment.  The terms of this Option shall be
interpreted in a manner consistent with the intent of the Company and the
Optionee that the Option qualify as an Incentive Stock Option under Section 422
of the Code.  If any provision of the Plan or this Agreement shall be
impermissible in order for the Option to qualify as an Incentive Stock Option,
then the Option shall be construed and enforced as if such provision had never
been included in the Plan or the Option.  If and to the extent that the number
of Options granted pursuant to this Agreement exceeds the limitations contained
in Section 422 of the Code on the value of Shares with respect to which this
Option may qualify as an Incentive Stock Option, this Option shall be a
Non-Qualified Stock Option.
 
12. Interpretation / Provisions of Plan Control. This Agreement is subject to
all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Committee as may be in
effect from time to time. If and to the extent that this Agreement conflicts or
is inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
The Optionee accepts the Option subject to all of the terms and provisions of
the Plan and this Agreement.  The undersigned Optionee hereby accepts as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan and this Agreement, unless shown to
have been made in an arbitrary and capricious manner.
 
13. Notices.  Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at One Landmark Square, 19th Floor,
Stamford, CT 06901, or if the Company should move its principal office, to such
principal office, and, in the case of the Optionee, to the Optionee’s last
permanent address as shown on the Company’s records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.
 
[remainder of page intentionally left blank]

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the ___
day of ________________, 20___.


COMPANY:
PASSUR Aerospace, Inc.
 
By: __________________________

Louis J. Petrucelly
 Chief Financial Officer
 
The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Agreement in their
entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Agreement.  The Optionee further represents that he or she has had
an opportunity to obtain the advice of counsel prior to executing this
Agreement.
 
Dated:_________________________                          OPTIONEE:
 
By: ________________________________

      [                                                               ]

 



--------------------------------------------------------------------------------


